        Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 1 of 12 PageID #:185


    FIL ED                  SXB
      4/2021
      2/2
                        N      UNITED STATES DISTRICT COURT
   THOMA.SDG . BRUTO   COURT
           IS T R IC T         NORTHERN DISTRICT OF ILLINOIS
CLERK, U.S
                                     EASTERN DIVISION                JUDGE ROWLAND
                                                                MAGISTRATE JUDGE HARJANI
     UNITED STATES OF AMERICA
                                                   Case No. 19 CR 858
            V.
                                                   Violations: Tit1e 18, United.States
     JASON BROWN,                                  Code, Sections 922(g)(7), 92a(c)(1)(A),
         also known as'Abdul Ja'Me,"               and 23398; Title 21, United States
         and "Matthew Dobbs"                       Code, Sections 8a1(a)(1), 846, and 851

                                                   SUPERSEDING INDI CTMENT

                                         COUNT ONE

            The SPECIAL JANUARY 2019 GRAND JURY charges:

            1.     At times material to this supersed.ihg indictment:

                   a.     JASON BROWN, also known as 'Abdul Ja' Me," and "Matthew

    Dobbs," was a resident of Lombard., Illinois

                   b.     On or about October L5, 2004, the United States Secretary of

    State designated al-Qa'ida in Iraq, then known as Jam'at al Tawhid wa'al-Jihad, as

    a foreign   terrorist organization under Section 219 of the Immigration and Nationality

    Act and. as a Specially Designated Global Terrorist under section 1(b) of the Executive

    Order 73224.

                   c.     On or about May 15, 20L4, the Secretary of State amended the

    designation of al-Qa'ida in Iraq as a foreign terrorist organization under Section 219

    of the Immigration and Nationality Act and as a Specially Designated Global
    Terrorist entity under section 1@) of Executive Order 13224 to add the alias Islamic

    State of Iraq and the Levant as its primary name. The Secretary also added the

    following aliases to the foreign terrorist organizatron listing: The Islamic State of Iraq
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 2 of 12 PageID #:186




and al-Sham, the Islamic State of Iraq and Syria, ad-Dawla al-Islamryya            fi al-Iraq
wa-sh Sham, Daesh, Dawla aI Islamiya, and Al-Furquan Establishment for Media

Production.

              d.     On or about Septernber 21,20L5, the Secretary of State added the

following aliases to the foreign terrorist organization listing: Islamic State, ISIL, and

ISIS. To date, ISIS remains a designated foreign terrorist organization.

       2.     On or about August L6, 2019, at Oakbrook, Illinois, in the Northern

District of lllinois, and elsewhere,

                                    JASON BROWN,
                             also known as'Abdul Ja'Me,"
                                 and "Matthew Dobbs,"

d.efendant herein, did knowingly attempt to provide material support and resources,

namely money in the amount of $500 and personnel,                  to a foreign terrorist
organization, namely the Islamic State of       Iraq and al-Sham, knowing that          the

organization was     a   d.esignated foreign    terrorist organization, and that        the

organttzation had engaged in and was engaging in terrorist activity and terrorism;

      In violation of Title 18, United States   Cod.e, Sections   23398   and.2.
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 3 of 12 PageID #:187




                                        COUNT TWO

       The SPECIAL JANUARY 2A19 GRAND JURY further charges:

       1.     Paragraph 1 of Count One is incorporated here.

       2      On or about September 6, 2019, at Oakbrook, Illinois, in the Northern

District of Illinois, and elsewhere ,

                                     JASON BROWN,
                              also known as'Abdul Ja'Me,"
                                  and "Matthew Dobbs,"

defendant herein, did knowingly attempt to provide material support and resources,

namely money      in the   amount of $500 and personnel,       to a foreign terrorist
organrzation, namely the Islamic State of      Iraq and al-Sham, knowing that      the

organization was     a   designated foreign terrorist organization, and     that   the

organization had engaged in and was engaging in terrorist activity and terrorism;

      In violation of Tit1e 18, United States Code, Sections 23398 and 2.




                                           3
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 4 of 12 PageID #:188




                                       COUNT THREE

       The SPECIAL JANUARY 2}1:g GRAND JURY further charges:

       1.     Paragraph L of Count One is incorporated here.

       2.     On or about October 4, 2019, at Oakbrook, Illinois, in the Northern

District of Illinois, and elsewhere,

                                   JASON BROWN,
                             aLso known as "Abdul Ja'Me,"
                                 and "Matthew Dobbs,"

defendant herein, did knowingly attempt to provide material support and resources,

namely money      in the amount of $500 and personnel, to a foreign         terrorist

organization, namely the Islamic State of Iraq and al-Sham, knowing that the

organization was     a   designated foreign terrorist organization, and     that the
orgaaization had engaged in and was engaging in terrorist activity and terrorism;

      In violation of Title 18, United States Code, Sections 23398 and 2.




                                           4
     Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 5 of 12 PageID #:189




                                           COUNT FOUR

         The SPECIAL JANUARY zOLg GRAND JURY further charges:

         1.     Beginning no later than in or about June          zlill,and continuing until in
or about Novembe       t   2O!9,   in the Northern District of Illinois, Eastern Division, and

elsewhere,

                                          JASON BROWN,
                                   also known as'Abdul Ja'Me,"
                                       and "Matthew Dobbs,"

defendant herein, did conspire with Individual A, and others known and unknown to

the Grand     J*y,   to knowingly and intentionally possess with intent to distribute      and.

distribute a controlled substance, namely, 100 or more marijuana plants, a Schedule

I   Controlled Substance, and a quantity of a mixture and substance containing a

detectable amount of mariju arra, aschedule           I   Controlled Substance, in violation of

Title 21, United States Code, Section 8a1(a)(1);

     .   In violation of Title 21, United States Code, Section 846.

         2.    Before JASON BROWN committed. the offense charged. in this count,

JASON BROWN had a final conviction for                    a serious violent felony, namely,   a

conviction for second degree murder in Case No. 05 C 440L5L01 in the Circuit Court

of Cook County (Illinois), in violation of 720 ILCS 5lg-2, for which he served. more

than 12 months of imprisonment and for which he was released from serving any

term of imprisonment related to that offense within 15 years of the commencement

of the instant offense.
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 6 of 12 PageID #:190



                                       COUNT FIVE

       The SPECIAL JANUARY 2}lg GRAND ruRY further charges:

       1.      On or about November L, 2OLg, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                                    JASON BROWN,
                              also known as "Abdul Ja'Me,"
                                  and "Matthew Dobbs,"

defend.ant herein, did knowingly and. intentionatly distribute a controlled substance,

namely, 40 grams or more of a mixture and substance containing a detectable amount

of fentanyl       (N-phenyl-N- [1- ( 2-phenylethyl ) -4-piperidinyl] propanamide), a

Schedule    II Controlled Substance;
       In violation of Title 21, United States Code, Section 841(a)(1).
              'Before
       2.               JASON BROWN committed the offense charged in this count,

JASON BROWN had a final conviction for a serious violent felony, namely, a

conviction for second. degree murder in Case No. 05 C 44015101 in the Circuit Court

of Cook County (Illinois), in violation of 720 ILCS 519-2,,for which he served more

than 12 months of imprisonment and for which he was released from serving any

term of imprisonment related to that offense within 15 years of the commencement

of the instant offense.




                                           6
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 7 of 12 PageID #:191



                                      COUNT SD(

       The SPECIAL JANUARY zlirg GRAND JURY turther charges:

       1.      On or about November     !,   2OLg,   in the Northern District of Illinois,
Eastern Division, and elsewhere,

                                    JASON BROWN,
                             also known as "Abd.ul Ja'Me,"
                    .            and "Malthew Dobbs,"

defendant herein, did knowingly and intentionally distribute a controlled substance,

namely, a mixture and substance containing a detectable amount of marijuana, a

Schedule    I Controlled Substance;
       In violation of Title 21, United States Code, Section 8a1(a)(1).

       2.      Before JASON BROWN committed the offense charged in this count,

JASON BROWN had a finaI conviction for a serious yiolent felony, uamel5r, a

conviction for second degree murder in Case No. 05 C        44OL51O1   in the Circuit Court

of Cook County Qllinois), in violation of 720 ILCS 5lg-2, for which he served more

than 12 months of imprisonment and for which he was released from serving any

term of imprisonment related. to that offlense within 15 years of the commencement

of the instant offense.




                                             ,l
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 8 of 12 PageID #:192



                                    COUNT SEVEN

       The SPECIAL JANUARY 2019 GRAND ruRY further charges:

       1.     On or about November L4,20L9, at Lombard, Illinois in the Northern

District of Illinois, Eastern Division,

                                    JASON BROWN,
                             also known as'Abdul Ja'Me,"
                                 and "Matthew Dobbs,"

defendant herein, did knowingly and. intentionally possess with intent to distribute a

controlled substance, namely, 500 grams or more of          a mixture and substance
containing a detect'able amount of methamphetamine, a Schedule II Controlled

Substance;

       In violation of fit1e 21, United States Code, Section 841(a)(1).

       2.     Before JASON BROWN committed the offense charged in this count,

JASON BROWN had a fi.nal conviction for a'serious violent felony, namely, a

conrriction for second degree murder in Case No. 05 C 44015101 in the Circuit Court

of Cook County (llinois), in violation of 720 ILCS 519-2, for which he served more

than l-2 months of imprisonment and for which he was released from serving any

term of imprisonment related to that offense within 15 years of the commencement

of the instant offense.




                                           8
      Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 9 of 12 PageID #:193




                                           COUNT EIGHT

         The SPECIAL JANUARY hOIIGRAND ruRY turther charges:

         On or about November 74,20Lg, at Lombard, Illinois, in the Northern District

of Illinois, Eastern Division,
                              ,         JASON BROWN,
                                  also known as'Abdul Ja'Me,"
                                       nd "Matthew Dobbs,"

defendant herein, knowiTg           that he had previously been        convicted.   of a   crime

punishable by a term of imprisonment exceeding one year, did knowingly possess, in

and affecting interstate and foreign commerce, a firearm, namely,

               a.    a loaded Ruger Model P345 .45 caliber pistol, bearing serial

number 665-01473;

               b.    a   loaded Glock '9mm caliber pistol, bearing serial number

KBS192;

               c.    a loaded     Glock .45 caliber pistol, bearing serial number WFA-396;

and

               d.    a loaded Sarsilmaz 9mm pistol; bearing serial number T1102-

15G01324;

which fi.rearms had traveled       ir1   interstate and foreign commerce prior to defendant's

possession of the firearms;

              In violation of Title 18, United States Code, Section g22(S)O).




                                                  9
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 10 of 12 PageID #:194




                                    COUNT NINE

       The SPECIAL JANUARY 2019 GRAND JURY turther charges:

       On or about November 14, 2019, at Lombard, Illinois, in the Northern District

of Illinois, Eastern Division,

                                   JASON BROWN,
                             also known as "Abdu1 Ja'Me,"
                                 and "Matthew Dobbs,"

d"efend.ant herein, did knowingly possess a fi.rearm, namely, a loaded Ruger Model

P345.45 caliber pistol, bearing serial number 665-01473, a loaded Glock 9mm caliber

pistol, bearing serial number KBS192,   a loaded   Glock .45 caliber pistol, bearing serial

number WFA-396, and a loaded Sarsilmaz 9mm pistol, bearing serial number T1102-

L5G0I324, in furtherance of a drug trafficking crime for which defendant may be

prosecuted   in a court of the United    States, namely, possession with intent to

distribute a controlled substance, in violation of Title 21, United States Code, Section

841(a)(1), as charged in Count Seven of this Superseding Indictment;

      In violation of Title 18, United States Code, Section 924(c)(1)(A).
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 11 of 12 PageID #:195



                           FORFEITURE ALLEGATION

       The SPECIAL JANUARY hOI}GRAND ruRY further alleges:

       1.    Upon conviction of an offense in violation of Title 21, United States   Cod.e,

Sections 841 and 846 as set forth in this Indictment, defendant shall forfeit to the

United States ofAmerica any property which constitutes and is derived from proceeds

obtained, directly and indirectly, as a result of the offense; and any property used,

and intended to be used, in any manner and.part, to commit and facilitate commission

of the offense, as provided in Tit1e 21, United States Code, Section 853(a).

      2.     In addition, defendant shall forfeit to the United States of America, any

fi.rearm and ammunition involved      in and used in any offlense of conviction, as
provided in Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section zaGL@).

      3.     The property to be forfeited includes, but is not limited to:

             a.     Ruger Mode1 P345 .45 caliber pistol, bearing serial number 665-

01413 and associated ammunition;

             b.     Glock 9mm caliber pistol, bearing serial number KBS192 and
                                                 \

associated. ammunition;

             c.     Glock .45 caliber pistol, bearing serial number WFA-396 and

associated ammunition;

             d.    Sarsilmaz 9mm pistol, bearing serial number T1102-15 GOl324

and associated ammunition;

             e.    a 2019 GMC Yukon XL, bearing IL license plate 8E43015, VIN

1GKS2HKJOKR211418;
                                          11
   Case: 1:19-cr-00858 Document #: 60 Filed: 02/24/21 Page 12 of 12 PageID #:196



             f.        a20t4 Toyota Highlander, bearing IL license plate 8R51244, VIN

5TDJKRFHGES070s588;

             g.    .   a 2006 Dodge Ram, bearing no license plate, and VIN
3D 7KS29 C26G229964;      and

             h.        approximately $264,310 in United States currency.

       4.    If any of the property described above, as a result of any act or omission

by a defendant: cannot be located upon the exercise of due diligence; has         been

transferred or sold to, or d.eposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled   with other property which cannot be divided without difficulty, the
United States of America shall be entitled to' forfeiture of substitute property, as

provided in Title 21, United States Code, Section 853(p).



                                                A TRUE BILL:



                                                FOREPERSON



signed by Steven J. Dollear on behalf of the
UNITED STATES ATTORNEY




                                           t2
